TEXAS COURT OF CRIMINAL APPEALS

                                                Austin, Texas



                                        MANDATE
THE STATE OF TEXAS,


TO THE 119TH DISTRICT COURT OF TOM GREEN COUNTY -                                    GREETINGS:


      Before our COURT OF CRIMINAL APPEALS, on SEPTEMBER 16, 2015, the cause upon an

Application for Writ of Habeas Corpus styled:

                                EX PARTE RICHARD SEPEDA SOSA, III

CCRA No. WR-82,482-01

Tr. Crt. No. B-13-1065-SB-W-1

was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:

      "This cause came on to be heard on the Application for Writ of Habeas Corpus, and the same being

considered, it is ORDERED, ADJUDGED AND DECREED that HABEAS CORPUS RELIEF IS

GRANTED, in accordance with the Opinion of this Court, and that this Decision be certified below for
Observance."

      WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL

APPEALS in this behalf and in all things have it duly recognized, obeyed and executed.

                   WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge

                              of our said COURT OF CRIMINAL APPEALS,

                             with the Seal thereof annexed, at the City of Austin,
          RECEIVED IN            tW , M , n , . ,, ,ftl_
    COURT OF CRIMINAL APPEALS on thls day Monday> October 12, 2015.

            OCT 30 2015

                                           ABEir ACOSTA, Clerk
       AbelAcorta, Clerk              By: Deana Williamson, Deputy Clerk
                             a:




ssvio isau
 aaiyosaad         < «d-
                   c/) -a-
                   O 2
                   <
                   DO             _   CO
                   UJ D <-^ CO
             CM    0_ *- <Q oCO
             CO
                    LU            CO t^
             -<*
                    CO
             CO     O    ^- >         l__
               i

             a:
                    <
                    I
             LU
              a: